NUMBER 13-17-00053-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI — EDINBURG


                           In the Interest of L.D.C., A Child


                   On appeal from County Court at Law No. 7
                          of Hidalgo County, Texas.



                                         ORDER
            Before Justices Contreras, Benavides, and Longoria
                             Order Per Curiam

       This cause is before the Court on the record and appellant’s brief. Appellant’s

amended brief was filed on March 12, 2018. The appellee has not filed a brief. The

Court, having fully examined the record and appellants’ brief, hereby ORDERS appellee

to file its brief with this Court within 30 days of this order.
      The Clerk of this Court is ORDERED to serve a copy of this order on appellee’s

counsel.

                                                         PER CURIAM



Delivered and filed the
13th day of June, 2018.




                                         2